     Case 2:19-cv-02056-KJM-CKD Document 28 Filed 07/07/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8

 9                                        UNITED STATES DISTRICT COURT

10                             FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12       BENJAMIN JUSTIN BROWNLEE,                       No. 2:19-cv-2056 KJM CKD P
13                           Plaintiff,
14             v.                                        ORDER
15       D. HENRY, et al.,
16                           Defendants.
17

18            Plaintiff has filed a “motion for summary judgment” which is essentially a motion for

19   default judgment. The court has reviewed the docket: defendants have missed no deadlines, have

20   filed timely waivers of service of process on July 2, 2020, and their answer is not yet due.

21   Accordingly, plaintiff’s motion (ECF No. 24) is frivolous and is denied. Plaintiff is cautioned

22   that if he files frivolous motions in the future, sanctions may issue.

23   Dated: July 7, 2020
                                                       _____________________________________
24
                                                       CAROLYN K. DELANEY
25                                                     UNITED STATES MAGISTRATE JUDGE

26   1
     brow2056.msj
27

28
